16-2185
     Ma v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A205 240 453
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 19th day of December, two thousand
 5   seventeen.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            PETER W. HALL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   JIANZHONG MA,
15            Petitioner,
16
17                    v.                                         16-2185
18                                                               NAC
19   JEFFERSON B. SESSIONS, III,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Jianzhong Ma, pro se, Flushing,
25                                    NY.
26
27   FOR RESPONDENT:                  Benjamin C. Mizer, Principal
28                                    Deputy Assistant Attorney General;
29                                    Andrew N. O’Malley, Senior
30                                    Litigation Counsel; Timothy G.
31                                    Hayes, Trial Attorney, Office of
32                                    Immigration Litigation, United
 1                            States Department of Justice,
 2                            Washington, DC.
 3       UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7       Petitioner Jianzhong Ma, a native and citizen of the

 8   People’s Republic of China, seeks review of a May 26, 2016,

 9   decision of the BIA affirming a March 10, 2015, decision of

10   an Immigration Judge (“IJ”) denying Ma’s application for

11   asylum,   withholding    of     removal,     and    relief    under      the

12   Convention Against Torture (“CAT”).          In re Jianzhong Ma, No.

13   A205 240 453 (B.I.A. May 26, 2016), aff’g No. A205 240 453

14   (Immig. Ct. N.Y. City Mar. 10, 2015).         We assume the parties’

15   familiarity with the underlying facts and procedural history

16   in this case.

17       Under the circumstances of this case, we have reviewed

18   the IJ’s decision as supplemented and modified by the BIA.

19   Wala v. Mukasey, 511 F.3d 102, 105 (2d Cir. 2007); Xue Hong

20   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

21   2005).       The   applicable    standards     of    review    are    well

22   established.       8 U.S.C.     § 1252(b)(4)(B);     Xiu     Xia   Lin    v.

23   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008); Y.C. v. Holder,

24   741 F.3d 324, 332 (2d Cir. 2013).

                                        2
1    I.    Adverse Credibility Ruling

2          The agency may, “[c]onsidering the totality of the

3    circumstances,” base an adverse credibility determination

4    on discrepancies between an applicant’s oral and written

5    statements and between an applicant’s statements and other

6    record evidence, and “any other relevant factor.”                      8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.                      “We

 8   defer . . . to an IJ’s credibility determination unless . .

 9   . it is plain that no reasonable fact-finder could make

10   such an adverse credibility ruling.”                Xiu Xia Lin, 534 F.3d
11   at 167.

12         Substantial          evidence   supports      the    agency’s       adverse

13   credibility ruling.           First, the agency reasonably relied on

14   a    discrepancy   between       Ma’s    testimony     and      his    supporting

15   evidence regarding the name of the U.S. church he attended.

16   Ma    argues   that    the     church’s      name   can    be   translated    in

17   different ways, and that blessing Christian Mission Church is

18   translated in Mandarin as Christ Grace Church.                     This argument

19   does not compel a different result.                 Majidi v. Gonzales, 430

20 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

21   offer a plausible explanation for his inconsistent statements

22   to secure relief; he must demonstrate that a reasonable fact-

23   finder    would       be     compelled       to   credit     his      testimony.”

                                              3
 1   (internal quotation marks omitted)).      Neither Ma nor his

 2   counsel objected to the interpretation, nor has Ma provided

 3   any independent evidence to support his claim regarding the

 4   translation.    See INS v. Phinpathya, 464 U.S. 183, 188 n. 6

 5   (1984) (assertions in a brief are not evidence).

 6       This material inconsistency calls into question whether

 7   Ma attended church regularly (or at all) in the United States,

 8   which in turn casts doubt on whether he is a practicing

 9   Christian.     Cf. Xian Tuan Ye v. Dep’t of Homeland Sec., 446

10 F.3d 289, 295 (2d Cir. 2006)(holding that even a single

11   material inconsistency can support an adverse credibility

12   determination).

13       The adverse credibility ruling is also supported by Ma’s

14   admission that he lied to U.S. immigration officials and

15   provided a false marriage certificate and employment records

16   in order to obtain a U.S. visa.      Xiu Xia Lin, 534 F.3d at

17   167; Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

18   single false document or a single instance of false testimony

19   may (if attributable to the petitioner) infect the balance of

20   the alien’s uncorroborated or unauthenticated evidence.”).

21   Although fraud in fleeing persecution may sometimes enhance

22   credibility, see Rui Ying Lin v. Gonzales, 445 F.3d 127, 133

23   (2d Cir. 2006), Ma’s credibility is undermined because he did

                                     4
 1   not allege past religious persecution or press his political

 2   opinion claim before the IJ, Majidi, 430 F.3d at 80-81.                            That

 3   omission     provided         an   additional       basis      for    the     adverse

 4   credibility ruling, which Ma does not challenge.                                These

 5   inconsistencies         and    Ma’s    admission        of    use    of    fraudulent

 6   documents    provide      substantial           evidence      for    the     agency’s

 7   adverse credibility ruling.                Xiu Xia Lin, 534 F.3d at 167;

 8   Xian Tuan Ye, 446 F.3d at 295-96; Siewe, 480 F.3d at 170.

 9   Because    Ma’s    claims      were     all     based    on    the    same    factual

10   predicate,        the    adverse        credibility           determination          is

11   dispositive       of    asylum,       withholding       of    removal,       and   CAT

12   relief.     Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

13   2006).

14 II.   Well-founded Fear

15       Alternatively,            we    find       no   error      in    the     agency’s

16   determination that Ma did not state an objectively reasonable

17   fear of future persecution.                8 C.F.R. § 1208.13(b)(2)(iii);

18   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

19   Ma did not show that he would be singled out for

20   persecution, especially given his testimony that his wife

21   occasionally attended an underground church and had not

22   been harmed.       See Melgar de Torres v. Reno, 191 F.3d 307,

23   313 (2d Cir. 1999). Nor did he establish a pattern of

                                                5
 1   persecution of Christians in China because the country

 2   conditions reflected that treatment varied by region, and

3    Ma did not provide any evidence of persecution of

 4   Christians in his home province.    8 C.F.R.   § 1208.13(b)

 5   (2)(iii); cf. Jian Hui Shao v. Mukasey, 546 F.3d 138, 159-

 6   62, 174 (2d Cir. 2008).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.    As we have completed our review, any stay of removal

 9   that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.     Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk




                                     6